Citation Nr: 0802351	
Decision Date: 01/22/08    Archive Date: 01/30/08

DOCKET NO.  06-07 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from December 1969 to 
November 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified before the Board at a personal 
hearing at the RO in July 2006 and again at a videoconference 
in March 2007.  

The issue on appeal was previously before the Board in April 
2007 when it was remanded for additional evidentiary 
development.  All requested development was performed and the 
matter is now properly returned to the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's hearing loss is manifest by Level VI 
hearing loss in the right ear and Level IV hearing loss in 
the left ear.   


CONCLUSION OF LAW

Criteria for a 20 percent evaluation for bilateral hearing 
loss have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 4.1-4.16, 4.85, 4.86, Diagnostic 
Code 6100 (2007). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in May 2005, VA notified the veteran of the 
information and evidence needed to substantiate and complete 
his claim of entitlement to service connection for bilateral 
hearing loss; in May 2007, VA notified him of the information 
and evidence needed to substantiate and complete his claim of 
entitlement to an initial compensable rating for bilateral 
hearing loss, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letters also generally advised the veteran to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The May 2007 
letter included notice of the five elements of a service-
connection claim as is required by Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Accordingly, the Board finds that VA 
met its duty to notify the veteran of his rights and 
responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, initial notice was provided prior to the appealed 
AOJ decision in keeping with Pelegrini.  Additionally, a 
Supplemental Statement of the Case was issued in July 2007 
making the May 2007 notice pre-decisional as per Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the etiology and severity of disabilities, and 
by affording him the opportunity to give testimony before the 
Board in July 2006 and March 2007.  It appears that all known 
and available records relevant to the issue here on appeal 
have been obtained and are associated with the veteran's 
claims file, and the veteran does not appear to contend 
otherwise.  Thus, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA.  As such, the Board now turns to the merits of 
the veteran's claim.

The veteran asserts that his bilateral hearing loss is more 
severe than evaluated.  He specifically requests that a 
compensable rating be assigned.  The veteran contends that 
his loss of hearing is adversely effecting his personal life 
as well as his work as an equipment operator.  The veteran is 
employed full-time and does not allege that his hearing loss 
limits his ability to attend work.

The issue on appeal arises from an original claim for 
compensation benefits.  As held in AB v. Brown, 6 Vet. App. 
35, 38, (1993), where the claim arises from an original 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation.  See also 
Fenderson v. West, 12 Vet. App. 119 (1999) (holding that at 
the time of an initial rating, separate [staged] ratings may 
be assigned for separate periods of time based on the facts 
found).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.  


Under the rating schedule, evaluations of bilateral defective 
hearing range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of speech discrimination tests, together with the 
average hearing threshold levels as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000, and 
4,000 cycles per second.  To evaluate the degree of 
disability for bilateral service-connected hearing loss, the 
rating schedule establishes eleven (11) auditory acuity 
levels, designated from level I for essentially normal acuity 
through level XI for profound deafness.  

Diagnostic Code 6100, found at 38 C.F.R. § 4.85, sets out the 
criteria for evaluating hearing impairment using puretone 
threshold averages and speech discrimination scores.  Numeric 
designations are assigned based upon a mechanical use of 
tables found in 38 C.F.R. § 4.85; there is no room for 
subjective interpretation.  Scores are simply matched against 
Table VI to find the numeric designation, then the 
designations are matched with Table VII to find the 
percentage evaluation to be assigned for the hearing 
impairment.  38 C.F.R. § 4.86(a) allows for the use of either 
Table VI or Table VIA in determining the appropriate numeric 
designation when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more.  38 C.F.R. § 4.86(b) allows for the use 
of either Table VI or Table VIA when the puretone threshold 
is 30 decibels or less at 100 Hertz and 70 decibels ore more 
at 2000 Hertz.  The use of chart Table VI or VIA is selected 
by whichever results in the higher numeral and, thus, more 
advantageous rating for the veteran.  Under Section 4.86(b), 
the numeric designation is then elevated to the next higher 
Roman numeral.  Each ear will be evaluated separately.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 4.3.

The medical evidence reveals that the veteran has bilateral 
hearing loss.  Treatment records include an audiological 
evaluation report dated in March 2005 where pure tone 
thresholds, in decibels, were recorded as follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
60
65
70
LEFT
10
50
65
75

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and of 90 percent in the left ear.

The veteran's claim for service connection, which was the 
genesis for the present appeal, was received in April 2005.  
Upon VA authorized audiological evaluation in June 2005, pure 
tone thresholds, in decibels, were recorded as follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
60
65
70
LEFT
10
50
65
75

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 84 percent in the left ear.

Upon private audiological evaluation conducted in March 2005, 
pure tone thresholds, in decibels, were reported as follows:







HERTZ



1000
2000
3000
4000
RIGHT
15
70
75
70
LEFT
20
60
75
65

Speech audiometry revealed speech recognition ability of 68 
percent in the right ear and of 80 percent in the left ear.  

The most recent VA audiological evaluation was conducted in 
June 2007, and pure tone thresholds, in decibels, were 
reported as follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
55
60
60
LEFT
10
45
60
65

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 84 percent in the left ear.

Given the evidence as outlined above, the Board finds that 
the most severe audiological findings during the pendency of 
this appeal show average puretone decibel loss for the 
veteran's right ear to be 58.  As such, the resulting numeric 
designation for the right ear is V when using Table VI.  The 
average puretone decibel loss for the veteran's left ear is 
55.  Therefore, the resulting numeric designation for the 
left ear is IV when using Table VI.  Because there is 
evidence of an exceptional pattern of hearing impairment in 
the right ear based on a puretone threshold of less than 30 
decibels at 1000 Hertz and a threshold of 70 decibels at 2000 
Hertz, Table VIA is also considered but found to be less 
advantageous to the veteran.  Nonetheless, the designation of 
V is elevated to VI.

When Roman numeral VI for the right ear and Roman numeral IV 
for the left ear are applied to Table VII, the point of 
intersection requires assignment of a 20 percent evaluation 
under Diagnostic Code 6100.  As such, the Board finds that, 
when resolving all reasonable doubt in favor of the veteran, 
a 20 percent rating should be assigned for all periods of 
time here in question.  The Board finds that although there 
has been some fluctuation in reported audiometry, the veteran 
has consistently had hearing loss since his application for 
benefits and in the interest of stabilization of ratings, the 
Board assigns a 20 percent initial rating and finds no reason 
to stage the rating for different periods of time.

A rating higher than 20 percent is denied for bilateral 
hearing loss as there is no medical evidence to support such 
a rating.  The potential application of other various 
provisions of Title 38 of the Code of Federal Regulations has 
also been considered, whether or not they were raised by the 
veteran, as required by the holding of the Court in Schafrath 
v. Derwinski, 589, 593 (1991).  The veteran has submitted no 
evidence showing that his service-connected impairments have 
markedly interfered with his employment status beyond that 
interference contemplated by the assigned evaluations.  As 
such, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) (2000).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Consequently, the Board finds that the 20 percent evaluation 
assigned in this decision adequately reflect the clinically 
established impairment experienced by the veteran.


ORDER

Entitlement to a 20 percent evaluation for bilateral hearing 
loss is granted, subject to the laws and regulations 
governing monetary awards.  



____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


